Citation Nr: 0609907	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  01-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left ulna with post-traumatic arthritis of the left 
elbow, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had military service from February 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The Board previously remanded this 
case in September 2004. 

The September 2004 remand noted that the veteran appeared, in 
his January 2001 substantive appeal, to have raised a claim 
for increased benefits for his left ulnar nerve disorder.  
The Board also noted that he had raised the issue of 
entitlement to service connection for retained foreign bodies 
in the left elbow, entitlement to hypertension secondary to 
multiple left arm disorders, and entitlement to service 
connection for depression secondary to multiple left arm 
disorders.  The Board referred the above matters to the RO 
for appropriate action.  Inasmuch as there is no indication 
that the RO has undertaken any action with respect to the 
above claims, those claims therefore are again referred to 
the RO for appropriate and expeditious action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded this case in September 2004 in part to 
afford the veteran a VA examination of the left elbow 
addressing any functional loss sustained by virtue of the 
factors described in 38 C.F.R. §§ 4.40 and 4.45.

The veteran thereafter attended a VA examination in February 
2005  He reported experiencing increasing weakness and loss 
of elbow mobility, as well as pain and occasional locking of 
the elbow.  He reported experiencing flare ups with 
repetitive and forceful use of the elbow.  The examiner noted 
that X-ray studies and a computed tomography scan performed 
on January 18, 2005, showed para-articular ossification and 
degenerative changes in the left elbow.  Physical examination 
of the joint showed no noticeable deformity, with full 
flexion and extension of the wrist, and full supination.  The 
veteran lacked 20 degrees of pronation.  He was able to flex 
the elbow to 110 degrees, and exhibited 15 degrees loss of 
extension.  The circumference of his left forearm at the mid 
level was three quarter's of an inch less than on the right.  
The examiner indicated that the veteran's reported complaints 
were confirmed by physical examination.

Unfortunately, despite noting that the veteran had weakness 
and pain associated with the elbow disorder, as well as flare 
ups, the examiner failed to address any functional loss 
caused by those factors.  The examiner additionally failed to 
note if any other factors listed in 38 C.F.R. § 4.40 and 
4.45, such as excessive fatigability or incoordination were 
present.  Moreover, the examiner did not provide findings as 
to whether there was any flail joint, false movement, or loss 
of bone substance.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5209, 5211 (2005).  Given the deficiencies in the February 
2005 VA examination, the Board finds that another VA 
examination of the veteran is required.

In addition, the reports associated with the diagnostic 
studies mentioned by the examiner as having been performed on 
January 18, 2005, are not on file.  Those reports are 
potentially relevant, and should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  The RO should obtain the reports of 
the left upper extremity X-ray and 
computed tomography studies performed in 
January 2005 at the Boston VA Medical 
Center or Worcester, Massachusetts VA 
Outpatient Clinic.  Further, the RO 
should obtain medical records for the 
veteran from the Boston VAMC and 
Worcester, Massachusetts VA Outpatient 
Clinic for December 2004 to the present.  
If these records cannot be secured a 
formal written unavailability memorandum 
must be prepared.

3.  After completing the above actions, 
the veteran should be afforded a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and severity of the claimant's 
residuals of a fractured left ulna with 
left elbow post-traumatic arthritis.  All 
indicated studies, including range of 
motion studies, should be performed, and 
all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets for rating ulnar and 
elbow disorders, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any residuals of a fractured 
left ulna with post-traumatic left elbow 
arthritis.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner must assess the nature and 
extent of any pain.  The physician must 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups).  If feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state, and explain why.

The rationale for all opinions expressed 
must be provided.  The claims files, 
including a copy of this remand, must be 
made available to the examiner for 
review.  

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order has been conducted and completed in 
full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


